 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ruben Guzman Hernandez,                             No. CV-16-04238-PHX-GMS (ESW)
10                  Plaintiff,                           ORDER
11   v.
12   Banner Boswell Medical Center, et al.,
13                  Defendants.
14
15          Pending before the Court is United States Magistrate Judge Eileen S. Willett’s
16   Report and Recommendation (“R&R”). Doc. 60. The R&R recommends that the Court
17   dismiss Defendants John Doe Nurse 1, John Doe Nurse 2, and John Doe 3 Banner Security
18   without prejudice for failure to timely serve in accordance with Federal Rule of Civil
19   Procedure 4(m). Doc. 60 at 1. The Magistrate Judge advised the parties that they had
20   fourteen days to file objections to the R&R and that failure to file timely objections could
21   be considered a waiver of the right to obtain review of the R&R. Id. at 3-4 (citing 28
22   U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72; United States v. Reyna-Tapia, 328 F.3d 1114,
23   1121 (9th Cir. 2003)).
24          The parties did not file objections, which relieves the Court of its obligation to
25   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
26   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
27   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
28   determine de novo any part of the magistrate judge’s disposition that has been properly
 1   objected to.”). The Court will accept the R&R and dismiss Defendants John Doe Nurse 1,
 2   John Doe Nurse 2, and John Doe 3 Banner Security without prejudice. See 28 U.S.C.
 3   § 636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in
 4   part, the findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3)
 5   (“The district judge may accept, reject, or modify the recommended disposition; receive
 6   further evidence; or return the matter to the magistrate judge with instructions.”).
 7          IT IS ORDERED:
 8          1.     Magistrate Judge Willett’s R&R (Doc. 60) is ACCEPTED.
 9          2.     The Clerk of Court is directed to dismiss Defendants John Doe Nurse 1, John
10   Doe Nurse 2, and John Doe 3 Banner Security without prejudice.
11          Dated this 3rd day of May, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
